Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2015-H-0136)

Complainant
v.
Hot Box Smoke Shop LLC / Jawad Mustafa,
Respondent.
Docket No. C-15-942
Decision No. CR3717

Date: March 19, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Hot Box Smoke Shop LLC / Jawad Mustafa, at 3246 East
Cactus Road, Phoenix, Arizona 85032, and by filing a copy of the complaint with the
Food and Drug Administration’s (FDA) Division of Dockets Management. The
complaint alleges that Hot Box Smoke Shop LLC / Jawad Mustafa unlawfully utilized a
self-service display of tobacco products in a non-exempt facility, thereby violating the
Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its
implementing regulations, 21 C.F.R. pt. 1140. CTP seeks to impose a $250 civil money
penalty against Respondent Hot Box Smoke Shop LLC / Jawad Mustafa.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on January 23, 2015, CTP served the
complaint on Respondent Hot Box Smoke Shop LLC / Jawad Mustafa by United Parcel
Service. In the complaint and accompanying cover letter, CTP explained that, within 30
days, Respondent should pay the penalty, file an answer, or request an extension of time
in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent Hot Box Smoke Shop LLC / Jawad Mustafa has neither filed an answer
within the time prescribed, nor requested an extension of time within which to file an
answer. Pursuant to 21 C.F.R. § 17.11, L assume that the facts alleged in the complaint
(but not its conclusory statements) are true. Specifically:

e Atan unspecified time on February 7, 2014, at Respondent’s business
establishment, 3246 East Cactus Road, Phoenix, Arizona 85032, an
FDA--commissioned inspector observed “cigarette tobacco for sale from
customer-accessible shelves throughout the sales floor.” Additionally, the
inspector noted establishment is open to the general public during normal business
hours;

e Ina warning letter dated April 10, 2014, CTP informed Respondent of the
inspector’s February 7, 2014, observations, and that such action violates federal
law, 21 C.F.R. § 1140.16(c). The letter further warned that Respondent’s failure
to correct its violations could result in a civil money penalty or other regulatory
action;

e Atan unspecified time on June 27, 2014, at Respondent’s business establishment,
3246 East Cactus Road, Phoenix, Arizona 85032, FDA-commissioned inspectors
documented a violation for using a self-service display in a non-exempt facility.
Specifically, the establishment had shelves of cigarette tobacco accessible to
customers on the main sales floor. The inspectors also documented that a minor
was able to enter the establishment and retrieve a tobacco product from the
display.

These facts establish Respondent Hot Box Smoke Shop LLC / Jawad Mustafa’s liability
under the Act. The Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k).
A tobacco product is misbranded if sold or distributed in violation of regulations issued
under section 906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21
C.F.R. § 1140.1(b). The Secretary of the U.S. Department of Health and Human Services
issued the regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C.

§ 387a-1; see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The
regulations require a retailer to sell cigarettes only in a direct, face-to-face exchange.

21 CFR. § 1140.16(c).

A $250 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, | enter default judgment in the amount of $250 against Respondent Hot
Box Smoke Shop LLC / Jawad Mustafa. Pursuant to 21 C.F.R. § 17.11(b), this order
becomes final and binding upon both parties after 30 days of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

